Citation Nr: 0929305	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression as secondary 
to disability caused by service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from March 1964 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that in a June 2009 letter, the Veteran 
indicated that he wished to testify before a Veterans Law 
Judge at a videoconference hearing.  Similarly, his 
representative submitted a letter in July 2009 requesting 
that the Veteran be scheduled for a videoconference hearing 
before a Veterans Law Judge. 

The Veteran has a right to provide hearing testimony on 
appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a) (2008).  In accordance with his request, the 
Veteran must thus be provided an opportunity to present 
testimony during a videoconference hearing.  See 38 C.F.R. § 
20.700(e) (2008).

In view of the foregoing, the case is REMANDED for the 
following action:

The RO must schedule the Veteran for a 
videoconference hearing before a member 
of the Board.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), and give the Veteran and his 
representative the opportunity to review 
the file and prepare for the hearing.  
The claims file must thereafter be 
returned to the Board in advance of the 
hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

